EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bame on 06/14/2022.
The application has been amended as follows: 
in the claims:
Claims 2–5 are canceled. 
	Claims 1 and 6–8 are amended consistent with the attached " Proposed Amendments to 17/009,136 (Annotated)" stamped "OK TO ENTER /M.L.C./"
Reasons for Allowance
Claim(s) 1 and 6–8 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the Applicant amended claim 1 to incorporate subject matter from claim three that was previously indicated allowable on pages 23–30 of the Non-Final Rejection mailed on 02/03/2022. Restated here, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the separation unit is formed as a bolt and is coupled to the side screw hole of the nozzle connection unit so that an end portion of the bolt may protrude into the inner space of the nozzle connection unit. 
Pages 23–30 23–30 of the Non-Final Rejection mailed on 02/03/2022, incorporated herein by reference, demonstrates that the prior art of record fails to arrive at the novel feature above. 
A subsequent search failed to return a reference which would arrive at the novel feature above.
Therefore, claim 1 is allowed. 
Claim(s) 6–8 is/are allowed for the same reasons via its/their dependency on claim 1. 

Response to Arguments
Applicant's remarks, see page(s) 4, filed on 04/07/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1 and 6–8 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743